The opinion of the Court was delivered by
DuNKIN, C. J.
By the Act of December, 1866, (13 Stat. 406.) “Every entry on the inclosed or uninclosed lands of another, after notice from the owner or tenant, prohibiting the same, shall be deemed a misdemeanor.” The comprehensive language of the enactment will not permit the Court to suppose that it was intended to have any other than the ordinary acceptation. If, as was supposed in the argument, the law was only directed against those who entered claim*56ing title, restrictive terms would obviously have been applied. Such was the instruction of the presiding Judge. The matters urged in the remaining grounds of appeal were circumstances of extenuation, proper for consideration in the sentence to be imposed, but would not warrant the interference of this Court.
The motion is dismissed.
Wardlaw and Ietglis, A. JJ., concurred.

Motion dismissed.